MEMORANDUM **
Umesh Chand, a native and citizen of Fiji, petitions for review of the decision of the Board of Immigration Appeals (BIA) affirming the denial by an immigration judge (IJ) of his requests for asylum, withholding of removal and protection under the Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252. We review the adverse credibility finding under the substantial evidence standard and may reverse only if the evidence compels a contrary conclusion. Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004).
Substantial evidence supports the adverse credibility determination. Chand’s testimony regarding material events was vague, lacked sufficient detail and was inconsistent with written documentation presented to the IJ. In particular, Chand’s testimony regarding the police response to his complaints was inconsistent with his wife’s written affidavit and internally inconsistent. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004) (holding that the court is bound to affirm an adverse credibility determination so long as one basis for the determination is supported by substantial evidence).
In the absence of credible testimony, Chand did not establish eligibility for asylum, withholding of removal or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.